DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-5, 9, 12-13, & 21-22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hamre (US Patent 5808529), as cited by applicant.
As per claim 1:
Hamre et al. discloses in Fig. 5:
A radio frequency (apparatus pertains to transmission lines of high frequency signals, col. 1 lines 14-26) assembly, comprising: 
an RF panel comprising a microstrip interface (microstrip substrate 112); a plate (printed circuit board 100) comprising a stripline interface (col. 3 lines 13-22); and a microstrip-to-stripline transition element (region overlap between printed circuit board 100 and microstrip substrate 112), which is at least partially curvilinear (transition comprises flex area 130, which is shown as curving downward from 100 to the contact region with signal traces 116), operably 

	As per claims 4 & 12:
	Hamre et al. discloses in Fig. 5:
the plate comprises at least one of a structural plate and a thermal plate (PCB substrate 100 is noted as a PCB, and provides structure while presenting a plate-like shape, and therefore may be considered to be a structural plate, PCB substrate 100 may be used as a structural plate or a therma l plate, as this is merely a description of function, and thermal energy may be emitted from the ground plane 100, or the PCB substrate may provide structure).

	As per claims 5 & 13:
	Hamre et al. discloses in Fig. 5:
the microstrip interface comprises a ground-signal configuration (as per the definition of a microstrip) and the stripline interface comprises a ground-signal-ground configuration (as per the definition of a stripline), and the microstrip-to-stripline transition element comprises a ground-signal-ground configuration (the transition element is an extension of the stripline, such that the upper ground plane would extend to the end of dielectric 102, and the lower ground plane is connected with ground layer 118 so as to be continuous (col. 4 lines 41-54).


	Hamre et al. discloses in Fig. 5:
	A radio frequency (apparatus pertains to transmission lines of high frequency signals, col. 1 lines 14-26) assembly, comprising:
an RF panel (microstrip substrate 112) having an upper surface (top) and comprising a microstrip interface (being a microstrip substrate with signal traces 116 and ground connector, conductor strip 120, exposed) at the upper surface; a plate (printed circuit board 100) having a lower surface (bottom) and comprising a stripline interface at the lower surface (signal traces 106 and ground plane 110 exposed); and a microstrip-to-stripline transition element (region overlap between printed circuit board 100 and microstrip substrate 112), which is at least partially curvilinear (transition comprises flex area 130, which is shown as curving downward from 100 to the contact region with signal traces 116), having first and second ends and being operably connected at the first end thereof to the microstrip interface at the upper surface of the RF panel and at the second end thereof to the stripline interface at the lower surface of the plate (as shown in Fig. 5).

	As per claim 21:
	Hamre et al. discloses in Fig. 5:
A radio frequency (apparatus pertains to transmission lines of high frequency signals, col. 1 lines 14-26) assembly, comprising:

a first end operably connected to the microstrip interface at the upper surface of the RF panel (as shown in Fig. 5.); 
a second end operably connected to the stripline interface at the lower surface of the plate (as shown in Fig. 5); 
and a curvilinear section (transition comprises flex area 130, which is shown as curving downward from 100 to the contact region with signal traces 116) connected to the first and second ends.

	As per claim 22:
	Hamre et al. discloses in Fig. 5:
the curvilinear section curves downwardly from the first end and upwardly to the second end (flex area 130 curves down ward when moving from the first end and inclined region towards the stripline, and curves upward when moving to the second end and inclined region).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 7, 11, & 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamre (US Patent 5808529) in view of Lindsey (US PGPub 20160020501).
As per claims 3 & 11:
Hamre does not disclose:
a printed circuit board (PCB) on which the RF panel is disposed.
	Lindsey discloses in Figs. 1 & 6:
The printed circuit boards are common structures used to form microstrip transmission lines on (paras [0002, 0028], with a printed circuit board being 
	At the time of filing, it would have been obvious to one of ordinary skill in the art, it would have been obvious for the RF panel to be disposed on a printed circuit board as a known in the art structure that provides a substrate for supporting microstrip transmission lines as disclosed by Lindsey.

	As per claims 7 & 15
	Hamre discloses:
Pressure is applied to reduce contact resistance between the signal lines (col. 4 line 62- col. 5 line 8)
	Hamre does not disclose:
fastening elements coupled to the RF panel and the plate to apply a compressive force to the microstrip-to-stripline transition element; and solder applied to at least a mechanical interface of the RF panel and the microstrip-to- stripline transition element.
	Lindsey discloses in Fig. 6:
the use of solder between transmission lines (paras [0065-0066]) as well as the use of compressive force (hold-down 604) to secure the transmission lines (para [0067]).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use solder and/or a compressive force as suggested by Lindsey and as art recognized methods of providing the benefit of maintaining electrical contact (i.e. .

Claims 6 & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hamre (US Patent 5808529) in view of Salmela et al. (US Patent 6639487), a reference of record.
As per claims 6 & 14:
Hamre does not disclose:
at least one of a chip element at the microstrip interface and additional chip elements interposed between the RF panel and the plate.
	Salmela discloses in Fig. 6:
	A transition from a stripline transmission line (area between upper ground conductor 607 and ground conductor 602 with signal conductor 604) to a microstrip transmission line (area without upper ground conductor 607) to provide a coupling to a chip element (GaAs chip 611).
	At the time of filing, it would have been obvious to one of ordinary skill in the art to use the microstrip line of Hamre to connect to a chip element as a known in the art method of providing exposed signal conductors that can be connected to circuits provided as chip elements, as disclosed by Salmela et al.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S OUTTEN whose telephone number is (571)270-7123.  The examiner can normally be reached on M-F: 9:30AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571) 272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/Samuel S Outten/Examiner, Art Unit 2843